Citation Nr: 0805972	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbosacral spine 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for chronic 
vestibulopathy manifested by dizziness, disequilibrium, and 
vertigo (also claimed as Meniere's disease).  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In June 2006, the Board denied the application to reopen the 
claim for service connection for degenerative hypertrophic 
spurring of the lumbosacral spine, denied the claim for 
service connection for chronic vestibulopathy, and remanded 
the claim for service connection for a bilateral knee 
disorder for additional development.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In September 2007, while his case 
was pending at the Court, the VA's Office of General Counsel 
and appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's June 2006 
decision, to the extent that it denied the application to 
reopen the claim for service connection for degenerative 
hypertrophic spurring of the lumbosacral spine, and denied 
the claim for service connection for chronic vestibulopathy.  
That same month, the Court issued an Order vacating the June 
2006 Board decision.  

The transcript of the veteran's Washington D.C. hearing 
before the undersigned in April 2006, as well as the evidence 
received at the time, has been associated with the claims 
folder.

The issues of service connection for a lumbosacral spine 
disability, a bilateral knee disorder, and chronic 
vestibulopathy, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1984, the RO 
denied a claim of entitlement to service connection for 
degenerative hypertrophic spurring, lumbosacral spine (the 
"back disorder").

2.  The evidence received since the RO's December 1984 
decision, which denied service connection for degenerative 
hypertrophic spurring, lumbosacral spine, which was not 
previously of record, and which is not cumulative of other 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
December 1984 decision, which denied a claim of entitlement 
to service connection for degenerative hypertrophic spurring, 
lumbosacral spine; the claim for service connection for a 
lumbosacral spine disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1984, the RO denied a claim for degenerative 
hypertrophic spurring, lumbosacral spine.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

In April 2002, the veteran filed to reopen his claim, and in 
a February 2003 rating decision, the RO denied the claim.  
The veteran has appealed this decision.   

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).  

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The most recent and final denial of this claim was in 
December 1984.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's December 1984 
decision included the veteran's service medical records, 
which did not show any treatment for low back symptoms.  His 
separation examination report, dated in June 1971, showed 
that his spine was clinically evaluated as normal.  

In the veteran's claim, received in August 1984, he reported 
a history of a back injury in 1982, for which he was 
receiving workmen's compensation beginning in March 1982.  

The fact that the veteran has a post-service back injury, for 
which he received compensation from another source other than 
VA, clearly provides highly probative evidence against this 
claim. 

As for the post-service medical evidence, it consisted of an 
October 1984 VA examination report.  This report showed that 
the veteran reported that he had sustained a back injury 
after service, in March 1982, while he was working at a 
construction job.  He stated that he had been put in traction 
for two weeks at the "Holiday Hospital," and continued 
traction at home for another year.  The diagnoses, as noted 
in an addendum dated in November 1984, noted a back injury, 
lumbosacral spine, with very minimal degenerative 
hypertrophic spurring, most marked at L4 and L5 levels, 
trauma by history.  

At the time of the RO's December 1984 denial of the claim, 
there was no evidence to show that the veteran sustained a 
low back injury during service, or to show that lumbar spine 
arthritis was manifest to a compensable degree within one 
year of separation from service, and no competent opinion 
associating any current low back disorder with the veteran's 
service.   

Evidence received since the RO's December 1984 decision 
consists VA and non-VA medical treatment reports, and billing 
documents for medical treatment, dated between 1974 and 2006.  
This evidence includes a "statement of health benefits" 
from Prudential Insurance, dated in December 1974, which 
notes, "Please have the attending physician complete the 
attached form for disability benefits."  This document 
indicates that in November 1974, the veteran received 
treatment at the WOMH (West Orange Medical Hospital), as well 
as treatment from Dr. N. K., and that he received X-rays in 
October 1974.  The Board further notes that the claims file 
includes a number of other billing statements from private 
physicians, also dated in 1974, and that these statements do 
not indicate that the nature of the treatment involved the 
low back.  

VA progress notes show that the veteran was noted to have 
chronic low back pain in 2001, and (otherwise unspecified) 
degenerative disc disease in 2003.  

A statement from D.A.H., D.C., dated in April 2006, asserts 
the following: the veteran was afforded chiropractic 
treatment in late 1971 and the Spring of 1972 for a low back 
condition; the veteran had reported that he began to 
experience low back problems following an incident on active 
duty; he had a significant low back condition with an 
anatomical short leg; an orthotic heel lift was prescribed; 
in April 2006, the veteran was treated and had "low back 
pressure effecting the knee resulting from lumbosacral 
sprain/strain.  It was stated, "This gentleman has a trauma 
related to disability and his chiropractic care would be 
palliative in nature."  

During his hearing, held in April 2006, the veteran testified 
that while he was on guard duty aboard a ship, in October or 
November of 1970, he jumped up to salute an officer and fell, 
pulling his knees and back.  He further testified that he was 
treated in sick bay, and that he was in the hospital for his 
back for two weeks, shortly before he was discharged.  He 
also appeared to assert that he fell off of a truck in 1970, 
injuring his knees and back.  He also testified that in 1982, 
he underwent a worker's compensation examination for his 
back, and that the doctor told him that there was evidence of 
a prior back injury.  

In a letter, received in April 2003, the veteran stated that 
he was treated by E.U.S., a "chiropractic physician," from 
1972 until his retirement in the 1990's, and that his records 
may have been retained by a physician, Dr. P.  He further 
reported treatment for his back and knees between 1989 to 
1991 from a health care provider identified as Dr. R.G.  

This evidence, that was not of record at the time of the 
December 1984 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  In particular, the 
statement of D.A.H., D.C., is competent evidence to show that 
the veteran was afforded chiropractic treatment in late 1971 
(the veteran was separated from service in December 1971) and 
the Spring of 1972 for a low back condition, and that he had 
a "significant low back condition" at that time.  The Board 
therefore finds that the submitted evidence raises a 
reasonable possibility of substantiating the claim, and the 
claim is therefore reopened.  

The Board notes that as the submitted evidence includes 
reports indicating that the veteran has chronic low back 
pain, and may have degenerative disc disease and/or 
degenerative joint disease of the lumbar spine, it has framed 
the issue broadly.  Furthermore, the Board notes that the 
submitted evidence includes a number of reports indicating 
that the veteran has degenerative disc disease of the 
thoracic spine.  However, this is not within the scope of the 
issue on appeal, which is limited to disorders of the lumbar 
spine.  

As the claim for service connection for a lumbosacral spine 
disability has been remanded for additional development, a 
discussion of the VCAA is not warranted at this time.  


ORDER

The claim for a lumbosacral spine disability is reopened; to 
this extent only, the appeal is granted. 


REMAND

The veteran asserts that he had a knee disability, and a low 
back disability, due to drinking water that was contaminated 
with chemicals while stationed at Camp Lejune in 1970 and 
1971.  See veteran's letter, received in November 2003.  He 
has also testified that he sustained knee and back trauma 
during service.  See transcript of veteran's hearing, held in 
April 2006.  

With regard to the claim for chronic vestibulopathy, he 
argues that he sustained nerve damage to his inner ear from 
acoustic trauma during service, i.e., exposure to grenade, 
machine gun, and small arms fire.  More specifically, he 
asserts that he was subject to "acoustic trauma due to a 
barrage of grenade and M-60 fire while in the infantry in 
1971," and that "he was hospitalized for one week due to 
this injury."  See report from G.M.C., MS FAAA, dated in 
April 2005 (the Board notes that the service medical records 
do not show any such hospitalization).  He further argues 
that this condition was caused or aggravated by his service 
connected hearing loss.  See 38 C.F.R. § 3.310 (2007).  

The veteran has stated that he received treatment from a 
number of private health care providers.  For several health 
care providers, he has submitted billing documents reflecting 
treatment.  See e.g., billing documents from west Orange 
Memorial Hospital, D.W.J., M.D., and N.K., M.D.  

In the Appellant's Brief, received in 2006, it was argued 
that although the veteran had identified relevant treatment, 
received between 1972 and 1991, that VA had failed in its 
duty to assist because it had not attempted to obtain this 
evidence.  To the extent that the Brief asserted that a 
completed release of these records had been submitted in 
January 2005, no such release is of record, and in any event, 
any such authorizations would have expired.  On remand, the 
RO should request that the veteran identify all relevant 
treatment, the reports of which are not currently associated 
with the claims file, followed by an attempt to obtain 
treatment reports from all identified health care providers.  

Importantly, the veteran himself should attempt to obtain 
these records and submit them to the VA.  As indicated by the 
Court itself, the duty to assist is not unlimited in scope.  
See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted), the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In addition, there is evidence that the veteran was awarded 
benefits from a workmen's compensation program in 1972, and 
in 1982.  The medical records underlying the award(s) of 
workmen's compensation benefits have also not been procured 
and must be submitted by the veteran.  On Remand, the RO 
should request the veteran to furnish the names and addresses 
of his former employers, and information about the treatment 
he received in connection with his Workmen's Compensation 
claims, followed by an attempt to obtain a copy of these 
decisions.  

Once again, the veteran himself should submit these records 
to the VA (if he has them), without delay.  

With regard to the claim for a bilateral knee disorder, the 
RO requested an examination, to include an etiological 
opinion.  A review of the resultant VA examination report, 
dated in August 2006, shows that X-rays revealed that the 
veteran had degenerative joint disease of the bilateral 
knees.  The examiner stated that he could not resolve the 
issue of whether the veteran's knee disorders were related to 
service "without resorting to mere speculation," and then 
proceeded (for some reason) to speculate upon the 
relationship.  Specifically, after noting that the veteran's 
claim, that he sustained a knee injury during service in 
1970, was not documented in his service medical records, the 
examiner stated, "Depending on the nature of the injury at 
that time, it is possible that the knees could have 
accelerated degeneration, however, it is also possible that 
the current symptoms are age-related or related to injury 
outside the military experience."  

An opinion that there may be a relationship is fundamentally 
different from an opinion which states that there is a 
relationship.  The United States Court of Veterans Appeals 
has held that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence.'"  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993) (citing 
Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993); Kates v. 
Brown, 5 Vet. App. 93, 95 (1993).  

In this case, the August 2006 opinion is inadequate for 
rating purposes.  On remand, the veteran should be scheduled 
for another examination of his bilateral knees, to include an 
etiological opinion.  

With regard to the claim for service connection for chronic 
vestibulopathy, in July 2005, the RO requested that the 
veteran be afforded an examination, and that an etiological 
opinion be provided.  A review of the resultant VA 
examination report, dated in July 2005, does not contain a 
diagnosis other than to note hearing loss, and does not 
contain any etiological opinion.  The diagnosis merely notes 
that the veteran is under a doctor's care for dizziness.  On 
Remand, the veteran should be scheduled for another 
examination, to include an etiological opinion.  

It is important for the RO to understand that this case has 
been to the Court and that all issues must be fully developed 
in order for the Board to fully adjudicate these claims.

Similarly, the veteran should be scheduled for another 
examination of his lumbar spine, to include an etiological 
opinion.  VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Beyond the above, there is the critical question of the 
veteran's credibility, which must be taken into consideration 
in evaluating this case by the RO, particularly in light of 
his testimony, his statements, and a detailed review of the 
service medical records, the post-service medical records, 
and his post-service claims for workmen's compensation.  His 
statements impact on all claims, not simply the claim the 
veteran is making at the time the statement is made.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have provided treatment for 
the claimed conditions, that are not 
currently associated with the claims 
file, to include the West Orange Memorial 
Hospital/Health Central, G.M.C. 
(audiologist), E.U.S. (chiropractic 
treatment), Dr. P (as possible custodian 
of E.U.S.'s records), "Dr. R.G.," as 
well as N. K., M.D., and D.W.J., M.D.  
After securing any necessary releases, 
obtain these records.  

2.  Request that the veteran furnish the 
name and address of his former employers, 
and information about the treatment he 
received in connection with his Workmen's 
Compensation claims in 1972 and 1982.  
Upon receipt of the veteran's reply, 
attempt to obtain any and all 
documentation regarding the veteran's 
claim(s) for benefits from the employer's 
Workmen's Compensation Disability 
insurance.  The veteran's attorney is 
specifically notified of the importance 
of obtaining this information.

3.  Following the above, the veteran's 
attorney is asked to indicate, in 
writing, that all records that could be 
obtained have been obtained by the VA 
regarding the veteran's claims.  If 
additional records are available, or 
could be available, the veteran's 
attorney should specifically note those 
records, the efforts he has undertaken to 
obtain these records, and what actions he 
wishes the RO to undertake to obtain 
these records (if any).  

4.  The veteran should be afforded an 
examination of his lumbar spine and 
bilateral knees.  The claims folder and a 
copy of this REMAND must be reviewed by 
the examiner.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the veteran has a right 
knee disability, a left knee disability, 
or a low back disability, that had its 
onset during active service from June 
1969 to June 1971.  The examiner should 
provide the reasons for his or her 
opinion.  

5.  The veteran should be afforded an 
appropriate examination for his claim for 
service connection for chronic 
vestibulopathy.  The claims folder and a 
copy of this REMAND must be reviewed by 
the examiner.  The examiner should obtain 
a lifetime noise exposure history from 
the veteran.  The examiner should be 
requested to state whether the veteran 
has a diagnosed disorder involving 
dizziness, disequilibrium, and/or 
vertigo, to include Meniere's disease, 
and to provide an opinion as to whether 
it is at least as likely as not (i.e., a 
probability of 50 percent or greater) 
that any such diagnosed disorder is 
related to active service, or was caused 
or aggravated by his service-connected 
hearing loss.  The examiner should 
provide the reasons for his or her 
opinion.  

6.  Thereafter, readjudicate the issues 
on appeal.  If any of the determinations 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


